 



Exhibit 10.3
Execution Version
AMENDED AND RESTATED GUARANTY
     THIS AMENDED AND RESTATED GUARANTY (“Guaranty”) is made on April 8, 2008,
by Origen Servicing, Inc., a Delaware corporation, Origen Securitization
Company, LLC, a Delaware limited liability company, and Origen Financial, Inc.,
a Delaware corporation (“Guarantors”), in favor of William M. Davidson Trust
u/a/d 12/13/04 (“Lender”), to induce Lender to make loans to Origen Financial
L.L.C., a Delaware limited liability company (“Borrower”), pursuant to (i) that
certain Senior Secured Loan Agreement, of even date herewith between Borrower
and Lender, pursuant to which Lender has loaned $46,000,000 to Borrower, and
(ii) that certain Amended and Restated Senior Secured Loan Agreement of even
date herewith between Borrower and Lender, pursuant to which Lender has loaned
an aggregate of $15,000,000 to Borrower (collectively, the “Loan Agreements”),
and because Guarantors have determined that executing and delivering this
Guaranty is in Guarantors’ interest and to Guarantors’ financial benefit. This
Guaranty amends and restates in its entirety the Guaranty dated September 11,
2007 (the “Original Guaranty”) executed by Origen Servicing, Inc., and Origen
Financial, Inc., in favor of Lender. Accordingly, the Original Guaranty shall be
of no further force or effect.
     GUARANTORS AGREE AS FOLLOWS:
     1. Guarantee. Until such time as the Indebtedness (as defined below) is
irrevocably paid-in-full, Guarantors jointly and severally guarantee to Lender
the full and prompt payment when due, whether by maturity or otherwise, of the
Obligations (as defined in the Loan Agreements) and any other indebtedness or
obligations that may now exist or hereafter arise, including any and all costs
and expenses (including reasonable attorneys’ fees) incurred or paid by or on
behalf of Lender in enforcing its rights under this Guaranty (collectively, the
“Indebtedness”). Lender may have immediate recourse against Guarantors for full
and immediate payment of the Indebtedness at any time when the Indebtedness, or
any portion, has not been paid when due (whether by acceleration or otherwise),
subject to applicable grace and cure periods. All payments by Guarantors shall
be made in lawful money of the United States of America and in immediately
available funds.
     2. Nature of Guarantee. This is a guarantee of payment and not of
collection. At any time when the Indebtedness, or any portion thereof, has not
been paid when due (whether by acceleration or otherwise), but subject to
applicable grace and cure periods, Lender can require that Guarantors pay Lender
the amounts owing under this Guaranty immediately, and Lender is not required to
collect first from the Borrower, any collateral or any other person liable for
the Indebtedness. No delay or stay in any acceleration of the Indebtedness, as
against the Borrower, due to the application of any bankruptcy, insolvency or
other law or proceeding shall be effective under this Guaranty and Guarantors
agrees to pay immediately any amount of the Indebtedness that would be due and
payable but for such delay or stay. Guarantors’ liability for payment of the
Indebtedness shall be a primary obligation and shall be absolute and
unconditional. Guarantors agree that none of the following acts, omissions or
occurrences shall diminish or impair the liability of Guarantors in any respect
(all of which acts, omissions or occurrences may be done or occur without notice
to Guarantors):

1



--------------------------------------------------------------------------------



 



     (a) Any extension, modification, indulgence, compromise, settlement or
variation of any of the terms of the Indebtedness.
     (b) Any assignment or transfer of any interest in any of the Indebtedness.
     (c) The discharge or release of any obligations of the Borrower or any
other person now or hereafter liable on the Indebtedness, by reason of
bankruptcy or insolvency laws or otherwise.
     (d) The acceptance or release by Lender of any collateral, security or
other guaranty from a Guarantor, the Borrower or any other person, or any
settlement, compromise or extension with respect to any such collateral,
security or other guaranty.
     (e) The application or allocation by Lender of payments, collections or
credits on the Indebtedness.
     (f) The creation of any new Indebtedness by the Borrower.
     (g) The making of a demand, or absence of demand, for payment of the
Indebtedness, or giving, or failing to give, any notice of dishonor, protest,
presentment or non-payment or any other notice.
     (h) Any failure, omission or delay on the part of the Borrower, Guarantors
or any other person now or hereafter liable on the Indebtedness, or anyone
claiming by or through any of them, to comply with any instrument or agreement
relating to any of the Indebtedness.
     (i) To the extent permitted by law, any release or discharge, by operation
of law, of Guarantors from the performance or observance of any obligation,
covenant or agreement contained in this Guaranty.
     (j) Any merger or consolidation of the Borrower, Guarantors or any other
person now or hereafter liable on the Indebtedness, into or with any other
corporation or other entity, or any sale, lease or transfer of any of the assets
of the Borrower or Guarantors to any other person or entity.
     (k) Any other occurrence or circumstance which might otherwise constitute a
legal or equitable defense or discharge of the liabilities of a guarantor or
surety or which might otherwise limit recourse against Guarantors.
     3. Waivers. Without limiting the generality of the foregoing, Guarantors
unconditionally waive (a) any right of subrogation to the rights of Lender
against the Borrower until such time as the Indebtedness is fully paid;
(b) Lender’s acceptance of this Guaranty; (c) any set-offs or counterclaims
against Lender which would otherwise impair Lender’s rights against Guarantors;
(d) any demand or notice of any action that Lender takes regarding the Borrower,
anyone else, any collateral, or any Indebtedness, which Guarantors might be
entitled to by law or under any other agreement; (e) notice of Lender obtaining,
amending, substituting for, releasing, waiving or modifying any security
interest, lien or encumbrance, if any, hereafter securing the Indebtedness or
Lender subordinating, compromising, discharging or releasing any security
interests, liens or encumbrances; and (f) demand for payment under this
Guaranty.

2



--------------------------------------------------------------------------------



 



     4. Primary Liability of Guarantors. Each Guarantor agrees that this
Guaranty may be enforced by Lender without the necessity at any time of
resorting to or exhausting any other security or collateral and without the
necessity at any time of having recourse to the collateral securing the
Indebtedness or otherwise and such Guarantor hereby waives the right to require
Lender to proceed against Borrower or any other person (including a
co-guarantor) or to require Lender to pursue any other remedy or enforce any
other right. Each Guarantor further agrees that it shall have no right of
subrogation, indemnity, reimbursement or contribution against Borrower or any
other guarantor of the Indebtedness for amounts paid under this Guaranty until
such time as the Indebtedness has been irrevocably paid in full.
     5. Reinstatement. This Guaranty, and any agreement securing this Guaranty,
shall continue to be effective, or shall be automatically reinstated, as the
case may be, if at any time payment of all or any part of the Indebtedness is
rescinded or must otherwise be restored or returned by Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower, or upon, or as a result of, the appointment of a custodian, receiver,
trustee or other officer with similar powers with respect to the Borrower or any
substantial part of the Borrower’s property, or for any other reason, all as
though such payments had not been made.
     6. Representations and Warranties. Each Guarantor represents and warrants
to Lender (i) that it has the full power and authority to enter into this
Guaranty and to perform the transactions contemplated herein, (ii) that this
Guaranty is binding upon and enforceable against it, in accordance with its
terms, and (iii) neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, will (a) violate any
constitution, statute, regulation, rule, injunction, order, decree, ruling,
charge or other restriction of any government, governmental agency or court to
which such Guarantor is subject, or (b) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, or create in any
party the right to accelerate, terminate, modify, or cancel any agreement,
contract, instrument or other arrangement to which such Guarantor is a party.
     7. Attorneys’ Fees and Costs of Collection. If at any time or times
hereafter Lender employs counsel to pursue collection, to intervene, or to sue
for enforcement of this Guaranty, or to file a petition, complaint, answer,
motion or other pleading in any suit or proceeding relating to this Guaranty,
then in such event and until paid, all reasonable attorneys’ fees relating
thereto shall be an additional liability of the Guarantors to Lender, payable on
demand.
     8. Cumulative Rights. All rights of Lender hereunder or otherwise arising
under any documents executed in connection with or as security for the
Indebtedness are separate and cumulative and may be pursued separately,
successively or concurrently, or not pursued, without affecting or limiting any
other right of Lender and without affecting or impairing the liability of the
Guarantors.
     9. Miscellaneous.
     (a) This Guaranty shall be construed in accordance with the laws of the
State of Michigan, without regard to principles of the conflicts of law that
would require the application of the laws of another state.

3



--------------------------------------------------------------------------------



 



     (b) This Guaranty shall be binding upon the heirs, successors and assigns
of Guarantors, and the rights and privileges of Lender under this Guaranty shall
inure to the benefit of its successors and assigns.
     (c) Any amendment of this Guaranty shall be in writing and shall require
the signature of Guarantors and Lender. Any waiver or consent to departure from
compliance with this Guaranty must be in writing and signed by Lender.
     (d) The invalidity or unenforceability of any provision of this Guaranty
shall not affect the validity or enforceability of the remaining provisions of
this Guaranty. The use of headings does not limit the terms of this Guaranty.
     (e) Neither this Guaranty, nor the rights and obligations of any Guarantor
may be assigned or delegated without the prior written consent of Lender.
     (f) GUARANTORS AND LENDER ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A
CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. EACH PARTY, AFTER CONSULTING (OR
HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR CHOICE, KNOWINGLY
AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT, WAIVES ANY RIGHT TO TRIAL BY JURY
IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN
ANY WAY RELATED TO, THIS GUARANTY OR THE INDEBTEDNESS.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

4



--------------------------------------------------------------------------------



 



     This Guaranty is dated and effective as of the date stated above.

                  GUARANTORS:    
 
                ORIGEN SERVICING, INC., a Delaware corporation
 
           
 
  By:
Name:        /s/ Ronald A. Klein
 
Ronald Klein    
 
  Title:   Chief Executive Officer    
 
                ORIGEN SECURITIZATION COMPANY, LLC, a     Delaware limited
liability company
 
           
 
  By:        /s/ Ronald A. Klein    
 
           
 
  Name:   Ronald Klein    
 
  Title:   Chief Executive Officer    
 
                ORIGEN FINANCIAL, INC., a Delaware corporation
 
           
 
  By:        /s/ Ronald A. Klein    
 
           
 
  Name:   Ronald Klein    
 
  Title:   Chief Executive Officer    

5